UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2014 ITEM 1. REPORT TO STOCKHOLDERS August 31, 2014 Annual Report to Shareholders Deutsche International Fund (formerly DWS International Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 13 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 28 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 43 Information About Your Fund's Expenses 45 Tax Information 46 Advisory Agreement Board Considerations and Fee Evaluation 51 Board Members and Officers 56 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund will be managed on the premise that stocks with lower CROCI® Economic P/E Ratios may outperform stocks with higher CROCI® Economic P/E Ratios over time. This premise may not always be correct and prospective investors should evaluate this assumption prior to investing in the fund. The fund’s use of forward currency contracts may not be successful in hedging currency exchange rates changes and could eliminate some or all of the benefit of an increase in the value of a foreign currency versus the US dollar. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 12 for more complete performance information. Investment Strategy On February 28, 2014, the fund changed its management process and investment team. Portfolio management intends to select approximately 50 stocks with the lowest positive Cash Return on Capital Invested (CROCI®) Economic Price Earnings Ratio from a universe comprising approximately 330 of the largest equities by market capitalization in the MSCI EAFE Index, excluding financial stocks. The CROCI® Investment Process is based on the belief that the data used in traditional valuations (i.e., accounting data) does not accurately appraise assets, reflect all liabilities or represent the real value of a company. This is because the accounting rules are not always designed specifically for investors and often utilize widely differing standards which can make measuring the real asset value of companies difficult. The CROCI® Investment Process seeks to generate data that will enable valuation comparisons on a consistent basis, resulting in an effective and efficient stock selection process targeting investment in real value. The fund is reconstituted on a quarterly basis in accordance with the CROCI® strategy’s rules. During the selection process, a selection buffer is applied to attempt to reduce the annual turnover of the strategy. The regional weighting in the fund is targeted to match the regional weighting of the fund’s benchmark, the MSCI EAFE Index. The region-neutral approach attempts to reduce the risk of significant regional over- or underweights in the fund relative to the MSCI EAFE Index benchmark. During the 12-month period ended August 31, 2014, the fund returned 16.99%, outperforming the 16.43% return of the MSCI EAFE Index, as well outperforming the 15.47% average return for the funds in its Morningstar peer group, Foreign Large Blend Funds. "The international markets benefited from a positive environment during the past 12 months, as investors grew increasingly optimistic regarding the outlook for global growth and central bank policy." The international markets benefited from a positive environment during the past 12 months, as investors grew increasingly optimistic regarding the outlook for global growth and central bank policy. European equities gained ground, reflecting the economy’s gradual move out of its recession, rising merger and acquisition activity, and the aggressive monetary strategy of the European Central Bank. In early June, European Central Bank (ECB) chief Mario Draghi announced that the ECB would charge negative interest rates on money banks deposit at the central bank. This move effectively forces banks to pay the ECB to hold their money (rather than the other way around), with the goal of encouraging banks to put their cash to work in the economy rather than hoarding it. In Asia, stocks rose behind renewed confidence that the Chinese government would begin to ease credit conditions, which bodes well for the country’s growth outlook. Japanese equities also finished with a robust gain, reflecting investors’ anticipation of the regulatory and tax reforms that make up the next stage of Prime Minister Shinzo Abe’s stimulative "Abenomics" program. Fund Performance The fund changed its management process and investment team on February 28, 2014. Prior to the change in management, the fund lagged the benchmark due to the underperformance of its investments in the information technology, consumer staples and telecommunications services sectors. These factors were offset somewhat by the fund’s favorable stock selection in the industrials sector. After our team took over the fund, we generated modest outperformance relative to the benchmark. Our stock selection process worked best in health care, where a number of our individual holdings outpaced the return of the broader sector. The leading individual contributor was Otsuka Holdings Co., Ltd., a Japanese pharmaceutical company that is turning around its business faster than investors had anticipated. Our positions in Sanofi, a French company that received approval for a new product, and AstraZeneca PLC, which was bid for by the U.S. company Pfizer, also made a substantial contribution to returns. The utilities sector was an additional source of strength for the fund during the past six months, led by the Finland-based energy utility Fortum Ojy. The stock rallied on expectations for higher power prices in the Nordic region and the company’s decision to sell its power distribution network in Sweden, a move that helped strengthen its balance sheet. Hong Kong-based CLP Holdings Ltd. gained ground due to rising power generation and the announcement of asset sale, and the U.K. company SSE PLC rose on the strength of positive earnings guidance and expectations for future dividend increases. On the negative side, the consumer staples sector proved to be challenging for the fund during the past six months. Our position in the supermarket operator Koninklijke Ahold NV lost ground due to lackluster sales and pressure on its U.S. profit margins, but we continue to hold the stock on the basis of its attractive valuation. The fund’s relative performance in consumer staples was also hurt by our lack of a position in Nestle SA,* a large benchmark component that produced a strong return during the period. The fund does not own the stock due to its higher economic P/E. Stock selection in energy also proved to be a headwind to fund performance. Although we had a number of individual winners in the sector, the positive impact was offset by our positions in Petrofac Ltd. and the Austrian company OMV AG. * Not held in the portfolio as of August 31, 2014. As part of its investment mandate, the fund holds a zero weighting in financial stocks. This aspect of our strategy reflects our belief that financials use so much balance sheet leverage as to make them incomparable with other companies under our unique methodology. Financials outperformed during the final six months of the period on a U.S. dollar basis, so this positioning was a modest detractor from performance. Our strategy also includes hedging the portfolio against currency riskthrough the use of forward currency contracts. The goal of this strategy is toprovide pure exposure to the performance of equities and dampen the volatility associated with currency movements. This aspect of our approach added to performance during the past six months, as most major foreign currencies lost ground against the U.S. dollar. It’s important to note, however, that the goal of our currency hedging strategy is to reduce volatility and not to boost short-term returns. Outlook and Positioning Our bottom-up approach led us to hold overweight positions in the materials, energy and utilities sectors. The fund holds no weighting in financials, and it was underweight in the consumer staples, telecommunications and information technology sectors as of August 31, 2014. We hold an optimistic outlook regarding international equities. We believe corporations’ rising profit margins and declining debt should support continued gains in profitability, and we expect that highly accommodative central-bank policies will boost confidence and provide ongoing support for the markets. At the same time, global stock-market valuations have increased considerably since the most recent low in May 2012, which means that strength in the broader market can no longer be counted on to fuel the types of double-digit returns we’ve seen in recent years. Instead, we believe investors will place a greater emphasis on the fundamentals and valuations of individual companies — a trend we think should work in favor of the types of stocks we hold in the fund. Ten Largest Equity Holdings at August 31, 2014 (20.9% of Net Assets) Country Percent 1. Nitto Denko Corp. Producer of industrial chemicals Japan 2.3% 2. Otsuka Holdings KK Pharmaceutical company Japan 2.2% 3. Origin Energy Ltd. Exploration and production of oil and gas Australia 2.1% 4. Sanofi Manufactures prescription pharmaceuticals France 2.1% 5. A P Moller-Maersk AS Shipping company with diversified holdings Denmark 2.1% 6. Koninklijke (Royal) KPN NV Provides telecommunications services Netherlands 2.1% 7. AstraZeneca PLC Manufacturer of pharmaceutical and agrochemical products United Kingdom 2.0% 8. CLP Holdings Ltd. Generator and supplier of electricity Hong Kong 2.0% 9. Smiths Group PLC Manufactures aerospace electronics, medical systems, industrial products and sealing systems United Kingdom 2.0% 10. BAE Systems PLC Develops and supports advanced aerospace systems United Kingdom 2.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 56 for contact information. Portfolio Management Team Effective February 28, 2014, the fund changed its management process and portfolio management team. Di Kumble, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2014. — Senior Portfolio Manager, Head of Tax Managed Equities: New York. — Joined Deutsche Asset & Wealth Management in 2003 with seven years of industry experience. Prior to joining, she served as a Portfolio Manager at Graham Capital Management. Previously, she worked as a Quantitative Strategist at ITG Inc. and Morgan Stanley. — PhD in Chemistry, Princeton University; CFA Charterholder. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged index that tracks international stock performance in the 21 developed markets of Europe, Australasia and the Far East. Returns reflect reinvestment of dividends net of withholding taxes. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar Foreign Large Blend Funds categoryconsists of funds that typically invest in a variety of large international stocks. Most of these funds divide their assets among a dozen or more developed markets, including Japan, Britain, France and Germany, and tend to invest the rest in emerging markets such as Hong Kong, Brazil, Mexico and Thailand. These funds typically will have less than 20% of assets invested in U.S. stocks. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. Contributors and detractors incorporate both a stock’s return and its weight. If two stocks have the same return but one has a larger weighting in the fund, it will have a larger contribution to return in the period. Performance Summary August 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 16.99% 6.30% 5.49% Adjusted for the Maximum Sales Charge (max 5.75% load) 10.27% 5.04% 4.87% MSCI EAFE Index† 16.43% 8.21% 7.01% MSCI EAFE US Dollar Hedged Index†† 15.51% 8.58% 6.70% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 15.96% 5.38% 4.56% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 12.96% 5.22% 4.56% MSCI EAFE Index† 16.43% 8.21% 7.01% MSCI EAFE US Dollar Hedged Index†† 15.51% 8.58% 6.70% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 16.07% 5.47% 4.66% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 16.07% 5.47% 4.66% MSCI EAFE Index† 16.43% 8.21% 7.01% MSCI EAFE US Dollar Hedged Index†† 15.51% 8.58% 6.70% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 No Sales Charges 17.32% 6.61% 5.82% MSCI EAFE Index† 16.43% 8.21% 7.01% MSCI EAFE US Dollar Hedged Index†† 15.51% 8.58% 6.70% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 No Sales Charges 17.38% 6.74% 5.94% MSCI EAFE Index† 16.43% 8.21% 7.01% MSCI EAFE US Dollar Hedged Index†† 15.51% 8.58% 6.70% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.21%, 2.13%, 2.02%, 0.92% and 0.80% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged index that tracks international stock performance in the 21 developed markets of Europe, Australasia and the Far East. Returns reflect reinvestment of dividends net of withholding taxes. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. †† MSCI EAFE US Dollar Hedged Index is designed to provide exposure to equity securities in developed international stock markets, while at the same time mitigating exposure to fluctuations between the value of the US dollar and selected non-US currencies. Class A Class B Class C Class S Institutional Class Net Asset Value 8/31/14 $ 8/31/13 $ Distribution Information as of 8/31/14 Income Dividends, Twelve Months $ Investment Portfolio as of August 31, 2014 Shares Value ($) Common Stocks 96.3% Australia 5.9% BHP Billiton Ltd. Origin Energy Ltd. Woodside Petroleum Ltd. (Cost $42,867,502) Austria 1.8% OMV AG (Cost $17,054,486) Denmark 2.1% A P Moller-Maersk AS "B" (Cost $15,505,148) Finland 1.9% Fortum Oyj (Cost $13,310,363) France 7.8% Cie Generale des Etablissements Michelin GDF Suez Sanofi Total SA (Cost $59,983,999) Germany 9.4% Continental AG E.ON SE Hochtief AG K+S AG (Registered) (a) Merck KGaA (Cost $80,901,187) Hong Kong 2.0% CLP Holdings Ltd. (Cost $14,965,435) Japan 19.2% Asahi Kasei Corp. Bridgestone Corp. Daiichi Sankyo Co., Ltd. Denso Corp. Kyocera Corp. Nitto Denko Corp. Otsuka Holdings Co., Ltd. Sekisui House Ltd. Sumitomo Metal Mining Co., Ltd. Toyota Industries Corp. (Cost $142,197,530) Luxembourg 1.9% Tenaris SA (Cost $14,746,992) Netherlands 5.8% Koninklijke (Royal) KPN NV* Koninklijke Ahold NV Koninklijke DSM NV (Cost $49,869,807) Norway 1.9% Statoil ASA (a) (Cost $14,420,961) Singapore 3.8% Keppel Corp., Ltd. Singapore Airlines Ltd. (Cost $29,964,692) Sweden 1.9% Telefonaktiebolaget LM Ericsson "B" (Cost $15,699,053) Switzerland 5.8% Novartis AG (Registered) Syngenta AG (Registered) Transocean Ltd. (a) (b) (Cost $46,546,721) United Kingdom 25.1% Anglo American PLC AstraZeneca PLC BAE Systems PLC Burberry Group PLC Centrica PLC easyJet PLC GlaxoSmithKline PLC Petrofac Ltd. Rexam PLC Rio Tinto PLC Rolls-Royce Holdings PLC* Smiths Group PLC SSE PLC (Cost $208,846,897) Total Common Stocks (Cost $766,880,773) Securities Lending Collateral 1.9% Daily Assets Fund Institutional, 0.08% (c) (d) (Cost $14,982,972) Cash Equivalents 3.2% Central Cash Management Fund, 0.05% (c) (Cost $25,959,288) % of Net Assets Value ($) Total Investment Portfolio (Cost $807,823,033)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $808,961,793. At August 31, 2014, net unrealized appreciation for all securities based on tax cost was $9,065,912. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $36,618,373 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $27,552,461. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at August 31, 2014 amounted to $14,740,494, which is 1.8% of net assets. (b) Listed on the New York Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. At August 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty CHF USD 9/30/2014 UBS AG DKK USD 9/30/2014 UBS AG EUR USD 9/30/2014 Societe Generale JPY USD 9/30/2014 Societe Generale NOK USD 9/30/2014 UBS AG SEK USD 9/30/2014 UBS AG SGD USD 9/30/2014 Societe Generale Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD NOK 9/30/2014 ) Merrill Lynch & Co., Inc. AUD USD 9/30/2014 ) Societe Generale HKD USD 9/30/2014 ) Societe Generale GBP USD 9/30/2014 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound HKD Hong Kong Dollar JPY Japanese Yen NOK Norwegian Krone SEK Swedish Krona SGD Singapore Dollar USD United States Dollar For information on the Fund's policy and additional disclosures regarding forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
